16/419,532
First Named Inventor
Wu
Title
Estimating the Elevation of a Wireless Terminal by Determining a Bias of Pressure Measurement from a Probability Distribution
File Location
16419532 Wu


DETAILED ACTION
(Notice of Allowance)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
No priority claim has been made in this application.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) has not been filed in this application.
Pending Claims
Claims 1-20 are pending for examination in this Office Action.
35 USC § 101

Claim(s) 1-20 have been considered under 35 U.S.C. § 101 in view of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).

However, under Step 2A, Prong Two of the 2019 Guidance, the Examiner finds that the Tentative Exception is integrated into a practical application.  Therefore, the Examiner’s tentative finding under Step 2A, Prong One is not dispositive, since the claim(s) are found eligible under 35 U.S.C. § 101 pursuant to Step 2A, Prong Two of the 2019 Guidance.
To illustrate the Examiner’s analysis under the 2019 Guidance, Step 2A, Prong Two, of representative independent claim 1, the portions indicated in bold font have been identified as either applicable to the analysis of Step 2A, Prong One, or recite elements otherwise relevant to Step 2B (if reached).  The Examiner finds a practical application of the exception in those portions indicated in regular and underlined font, when those limitations are read together and considered as part of the claim as a whole:
1. A method of estimating the elevation of a wireless terminal, the method comprising: receiving, by a data processing system, a first estimate of location of a wireless terminal; receiving, by the data processing system, a first measurement of barometric pressure at the wireless terminal; generating, by the data processing system, data points in a nonempty first set of data points in space based on the first estimate of location of the wireless terminal, wherein the data points correspond to geographical coordinates; generating, by the data processing system, a first probability distribution of pressure measurement bias defined by: (i) a first estimate of bias of barometric pressure measured by the wireless terminal, wherein the first estimate of bias is based on (a) a first data point whose geographical coordinates are at the lowest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, and (ii) a second estimate of bias of barometric pressure measured by the wireless terminal, wherein the second estimate of bias is based on (a) a second data point whose geographical coordinates are at the highest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal; receiving, by the data processing system, a second measurement of barometric pressure at the wireless terminal; and generating, by the data processing system, an estimate of the elevation of the wireless terminal based on (a) the second measurement of barometric pressure at the wireless terminal, and (b) the first probability distribution of pressure measurement bias.
The remaining independent claim(s) are analogous to the representative independent claim analyzed above.  The dependent claim(s) are eligible by virtue of their dependency on an eligible base claim.
Therefore, according to the 2019 Guidance, the pending claims are found eligible at Step 2A of the Alice/Mayo test and there is no need for further consideration under Step 2B.  This concludes the eligibility analysis.	

Allowable Subject Matter
Claims 1-20 are allowed.  All previous rejections and objections have been resolved and withdrawn.



Claims 1-6.
Independent Claim 1 is allowed because the closest prior art, Dormody (WO 2019/226225), fails to anticipate or render obvious:
generating, by the data processing system, a first probability distribution of pressure measurement bias defined by: (i) a first estimate of bias of barometric pressure measured by the wireless terminal, wherein the first estimate of bias is based on (a) a first data point whose geographical coordinates are at the lowest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, and (ii) a second estimate of bias of barometric pressure measured by the wireless terminal, wherein the second estimate of bias is based on (a) a second data point whose geographical coordinates are at the highest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-6 are allowed by virtue of their dependence on Independent Claim 1.

Claims 7-14.
Independent Claim 7 is allowed because the closest prior art, Dormody (WO 2019/226225), fails to anticipate or render obvious: 
generating, by the data processing system, data points in a nonempty first set of data points in space based on the first estimate of location of the wireless terminal, wherein the data points correspond to geographical coordinates; generating, by the data processing system, a second probability distribution of pressure measurement bias defined by: (i) a first estimate of bias of barometric pressure measured by the wireless terminal, wherein the first estimate of bias is based on (a) a first data point whose geographical coordinates are at the lowest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, and (ii) a second estimate of bias of barometric pressure measured by the wireless terminal, wherein the second estimate of bias is based on (a) a second data point whose geographical coordinates are at the highest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 8-14 are allowed by virtue of their dependence on Independent Claim 7.

Claims 15-20.
Independent Claim 15 is allowed because the closest prior art, Dormody (WO 2019/226225), fails to anticipate or render obvious:
generating, by the data processing system, data points in a nonempty first set of data points in space, based on i) a first normal distribution that is defined by the first geographic coordinate value and ii) a second normal distribution that is defined by the second geographic coordinate value, wherein the data points in the first set are represented by coordinate values along the first and second horizontal dimensions; generating, by the data processing system: (i) a first estimate of bias of barometric pressure measured by the wireless terminal, based on (a) a first data point whose geographical coordinates are at the lowest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, and (ii) a second estimate of bias of barometric pressure measured by the wireless terminal, based on (a) a second data point whose geographical coordinates are at the highest elevation in the first set of data points, and (b) the first measurement of barometric pressure at the wireless terminal, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 16-20 are allowed by virtue of their dependence on Independent Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-20 are pending for examination in this Office Action and all have been allowed for the reasons set forth above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863